Novick v Novick (2019 NY Slip Op 03976)





Novick v Novick


2019 NY Slip Op 03976


Decided on May 22, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2017-08588
 (Index No. 200169/17)

[*1]Steven Novick, respondent, 
vAdrienne Novick, appellant.


Jody Pugach, P.C., Garden City, NY, for appellant.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Jeffrey A. Goodstein, J.), dated June 15, 2017. The order, insofar as appealed from, denied that branch of the defendant's motion which was to direct the plaintiff to pay her credit card bills during the pendency of the action.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff's alleged promise to pay the defendant's credit card bills during the pendency of the action was unsupported by any consideration and legally unenforceable (see Presbyterian Church of Albany v Cooper, 112 NY 517, 520-521; Seidenfeld v Zaltz, 162 AD3d 929, 933; Loft Rest. Assoc v McDonagh, 209 AD2d 482, 483). Accordingly, we agree with the Supreme Court's denial of that branch of the defendant's motion which was to direct the plaintiff to pay her credit card bills during the pendency of the action.
RIVERA, J.P., COHEN, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court